EXHIBIT 10.5.1
 
FORM OF SUBORDINATED NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) THE CORPORATION RECEIVES AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE SATISFACTORY TO THE CORPORATION, THAT
THIS NOTE MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED IN
THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS.
 


Principal Amount: $______________
Dated:________________________
Subordinated Note No: ___________




NORTH AMERICAN GALVANIZING & COATINGS, INC.


10.0% SUBORDINATED NOTE
DUE JULY 31, 2014


1.            General.  North American Galvanizing & Coatings, Inc., a Delaware
corporation (the “Corporation,” which term includes any successor Person as
defined below), for value received, hereby promises to pay to
_____________________ (“Holder,” which term includes any registered assigns),
the principal sum of _______________________ ($_______________) on July 31, 2014
(the “Maturity Date”), unless previously redeemed, and to pay simple interest on
the outstanding principal amount hereof from the date hereof, or from the most
recent interest payment date (each such date, an “Interest Payment Date”),
quarterly in arrears on the last day of March, June, September and December of
each year, commencing September 30, 2009, at the rate of 10.0% per annum until
the principal hereof shall have become due and payable.    The amount of
interest payable on any Interest Payment Date shall be computed on the basis of
a 360-day year of twelve 30-day months and, for any period shorter than a full
quarterly period shall be computed on the basis of a 30-day month, and for any
period less than a full calendar month shall be computed based on the number of
days elapsed in such month.  In the event that any date on which the principal
of or interest on this Subordinated Note is payable is not a Business Day (as
defined below), then the payment payable on such date will be made on the next
succeeding day that is a Business Day (without any interest or other payment in
respect of any such delay), except that if such next succeeding Business Day
falls in the next calendar year, then such payment shall be made on the
immediately preceding Business Day, in each case with the same force and effect
as if made on such date.
 
The interest installment so payable, and punctually paid or duly provided for,
on any Interest Payment Date will be paid to the Person in whose name this
Subordinated Note (or any Subordinated Note(s) issued in exchange herefor or in
place hereof) is registered at the close
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
of business on the regular record date for such Interest Payment Date, which
shall be as of 5:00 p.m., Tulsa, Oklahoma time, on the first day of the month,
whether or not a Business Day, in which the relevant Interest Payment Date
occurs (or would have occurred but for fact that the Interest Payment Date was
not a Business Day).  Any such interest installment not punctually paid or duly
provided for shall be paid to the Person in whose name this Subordinated Note
(or any Subordinated Note(s) issued in exchange herefor or in place hereof) is
registered at the close of business on a special record date (rather than on the
regular record date) to be fixed by the Corporation for the payment of such
defaulted interest, notice of which shall be given to the Person in whose name
this Subordinated Note (or any Subordinated Notes(s) issued in exchange herefor
or in place hereof) is registered not less than 10 days prior to such special
record date, or may be paid at any time in any other lawful manner.


The principal of and interest on this Subordinated Note shall be payable at the
office or agency of the Paying Agent maintained for that purpose in any coin or
currency of the United States of America that at the time of payment is legal
tender for payment of public and private debts; provided, however, that, payment
of the principal and interest on this Subordinated Note may be made at the
option of the Corporation by (i) check mailed to the Person in whose name this
Subordinated Note is registered as of the relevant record date at such address
as shall appear in the Subordinated Note Register or (ii) by transfer to an
account maintained by the Person in whose name this Subordinated Note is
registered as of the relevant record date, provided that proper written transfer
instructions have been received by the relevant record date.


This Subordinated Note is one of a series of Subordinated Notes of the
Corporation in an aggregate principal amount of up to $[_________] issued
pursuant to the Corporation’s offer and sale of $10,000,000 of Units, as
described in the Corporation’s Confidential Private Placement Memorandum dated
July 2009, and any amendments thereto, which shall have been received by Holder
(herein sometimes referred to as the “Subordinated Notes”).


The term “Business Day” shall mean any weekday that is not a legal holiday in
New York, New York and is not a day on which banking institutions in New York,
New York are authorized or required by law or regulation to be closed.


The term “Indebtedness” shall mean, whether recourse is to no, all or a portion
of the assets of the Corporation and whether or not contingent, (i) every
obligation of the Corporation for money borrowed; (ii) every obligation of the
Corporation evidenced by bonds, debentures, notes or other similar instruments,
including obligations incurred in connection with the acquisition of property,
assets or businesses; (iii) every reimbursement obligation of the Corporation
with respect to letters of credit (if and to the extent drawn upon), banker’s
acceptances or similar facilities issued for the account of the Corporation;
(iv) every obligation of the Corporation issued or assumed as the deferred
purchase price of property or services (but excluding trade accounts payable or
accrued liabilities to trade creditors arising in the ordinary course of
business); (v) every capital lease obligation of the Corporation; (vi) the net
obligations of the Corporation whether incurred on, prior to or after the date
of this Subordinated Note, for claims in respect of derivative products,
including interest rate, foreign exchange rate and commodity forward contracts,
options and swaps and similar arrangements; and (vii) every
 
 
2

--------------------------------------------------------------------------------

 
obligation of the type referred to in clauses (i) through (vi) of another Person
and all dividends of another Person the payment of which, in either case, the
Corporation has guaranteed or is responsible or liable for, directly or
indirectly, as obligor or otherwise.


The term “Indebtedness Ranking on a Parity with the Subordinated Notes” shall
mean Indebtedness, whether outstanding on the date of execution of this
Subordinated Note or hereafter created, assumed or incurred, to the extent such
Indebtedness by its terms ranks equally with and not prior or senior to, or
subordinate or junior to, the Subordinated Notes in the right of payment upon
the happening of the dissolution, winding-up, liquidation or reorganization of
the Corporation. The securing of any Indebtedness, otherwise constituting
Indebtedness Ranking on a Parity with the Subordinated Notes, shall not be
deemed to prevent such Indebtedness from constituting Indebtedness Ranking on a
Parity with the Subordinated Notes.


The term “Indebtedness Ranking Junior to the Subordinated Notes” shall mean any
Indebtedness, whether outstanding on the date of execution of this Subordinated
Note or hereafter created, assumed or incurred, to the extent such Indebtedness
by its terms ranks subordinate or junior to and not equally with or prior or
senior to the Subordinated Notes (and any other Indebtedness Ranking on a Parity
with the Subordinated Notes) in right of payment upon the happening of the
dissolution, winding-up, liquidation or reorganization of the Corporation.  The
securing of any Indebtedness, otherwise constituting Indebtedness Ranking Junior
to the Subordinated Notes, shall not be deemed to prevent such Indebtedness from
constituting Indebtedness Ranking Junior to the Subordinated Notes.


The term “Person” shall mean any legal person, including an individual,
corporation, estate, partnership, joint venture, association, joint-stock
company, limited liability company or trust.


The term “Required Holders” shall mean the current holders of Subordinated Notes
representing a majority of both the number of current holders of Subordinated
Notes and the aggregate principal amount of the Subordinated Notes.


The term “Senior Indebtedness” shall mean the principal of (and premium if any)
and interest, if any, on all Indebtedness, whether outstanding on the date of
execution of this Subordinated Note or hereafter created, assumed or incurred,
except Indebtedness Ranking on a Parity with the Subordinated Notes or
Indebtedness Ranking Junior to the Subordinated Notes, and any deferrals,
renewals or extensions of such Senior Indebtedness.
 
2.           Redemption.  The Corporation shall have the right to redeem this
Subordinated Note in whole or in part, in minimum denominations of $10,000
principal, on one or more occasions at any time beginning on the date hereof
until the Maturity Date (each such date of redemption, a “Redemption Date”), in
an amount equal to 100% of the principal amount of the Subordinated Note to be
redeemed plus any accrued and unpaid interest thereon to the date of such
redemption, without any prepayment penalty (the “Redemption Price”).   The
Redemption Price shall be paid prior to 12:00 noon, New York, New York time, on
the date of such
 
 
 
3

--------------------------------------------------------------------------------

 
redemption or at such earlier time as the Corporation determines.  Any
redemption pursuant to this paragraph will be made upon not less than 10 days
nor more than 60 days notice.


3.            Modification and Waiver.    The Corporation may, with the consent
of the Required Holders, modify or amend the Subordinated Notes for the purpose
of adding any provision to, or changing in any manner or eliminating any of the
provisions of, the Subordinated Notes or modifying in any manner the rights of
the holders of the Subordinated Notes; provided, however, that no such
modification or amendment shall, without the consent of each holder of
Subordinated Notes then outstanding and affected thereby: (i) change the
Maturity Date of any Subordinated Note, or reduce the principal amount of, or
any installment of, principal of or interest on the Subordinated Notes; (ii)
reduce the rate or extend the time of payment of interest, except as provided
for herein; (iii) change any of the provisions of the Subordinated Notes
relating to redemption; (iv) make the principal of, or interest payment on, the
Subordinated Notes payable in any coin or currency other than that provided in
the Subordinated Notes; (v) impair or affect the right of any holder of
Subordinated Notes to institute suit for the payment of the Subordinated Notes
as provided in the Subordinated Notes; (vi) reduce the percentage of the
principal amount of the Subordinated Notes required to consent to, modify or
amend the Subordinated Notes or for any waiver of compliance with provisions of
the Subordinated Notes or waiver of Defaults as stated in the Subordinated
Notes; (vii) make any change adverse to a Holder with respect to the
subordination provisions; or (viii) modify any of the foregoing provisions.


4.            Events of Default.    Any one or more of the following events of
default shall constitute an “Event of Default” hereunder (whatever the reason
for such Event of Default and whether it shall be voluntary or involuntary,
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):
 
 
(a)
default in the payment of any interest on the Subordinated Notes, whether or not
such payment is prohibited by the subordination provisions of the Subordinated
Notes, or any other Indebtedness of the Corporation, when due, and continuance
of such default for a period of 30 days; or



 
(b)
default in the payment of any principal of the Subordinated Notes (whether or
not such payment is prohibited by the subordination provisions of the
Subordinated Notes or any other Indebtedness of the Corporation) when due
whether at maturity, upon redemption, by declaration of acceleration of maturity
or otherwise; or



 
(c)
default in the performance, or breach, of any covenant of the Corporation in the
Subordinated Notes (other than a covenant, a default in whose performance or
whose breach is dealt with specifically elsewhere in this Section  4), and
continuance of such default or breach for a period of 90 days after there has
been given, by registered or certified mail, to the Corporation by the holders
of at least 50% in aggregate principal amount of the outstanding Subordinated
Notes a written notice specifying such default or breach and requiring it to be
remedied and stating that such notice is a “Notice of Default” hereunder; or



 
4

--------------------------------------------------------------------------------

 
 
(d)
a court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Corporation in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of the Corporation or for any substantial part of its property,
or ordering the winding-up or liquidation of its affairs, and such decree or
order shall remain unstayed and in effect for a period of 90 consecutive days;
or



 
(e)
the Corporation shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, shall consent to the
entry of an order for relief in an involuntary case under any such law, or shall
consent to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Corporation or of any substantial part of its property, or shall make any
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due; or



 
(f)
the voluntary or involuntary dissolution, winding-up or termination of the
Corporation, except in connection with mergers, consolidations, sale of assets
or certain other transactions set forth in paragraph 6 below.



If an Event of Default with respect to the Subordinated Notes at the time
outstanding occurs and is continuing, then in every such case the holders of not
less than 50% in aggregate principal amount of the Subordinated Notes then
outstanding may declare the principal amount of all Subordinated Notes to be due
and payable immediately, by a notice in writing to the Corporation, and upon any
such declaration, the same shall become immediately due and payable.


The foregoing provisions, however, are subject to the condition that if, at any
time after the principal of the Subordinated Notes shall have been so declared
due and payable, and before any judgment or decree for the payment of the moneys
due shall have been obtained or entered as hereinafter provided, (i) the
Corporation shall pay or shall deposit with the Paying Agent a sum sufficient to
pay  all matured installments of interest upon all the Subordinated Notes and
the principal of any and all Subordinated Notes which shall have become due
other than by acceleration (with interest upon such principal at an annual rate
of 10.0% to the date of such payment or deposit), and (ii) any and all Events of
Default hereunder, other than the non-payment of the principal of the
Subordinated Notes which shall have become due solely by such declaration of
acceleration, shall have been cured, waived or otherwise remedied as provided
herein, then, in every such case, the Required Holders, by written notice to the
Corporation, may rescind and annul such declaration and its consequences, but no
such waiver or rescission and annulment shall extend to or shall affect any
subsequent Event of Default or shall impair any right consequent thereon.


 
5

--------------------------------------------------------------------------------

 
In case the holders of the Subordinated Notes shall have proceeded to enforce
any right under the Subordinated Notes and such proceedings shall have been
discontinued or abandoned because of such rescission or annulment or for any
other reason or shall have been determined adverse to such holders, then, and in
every such case, the Corporation and the holders of the Subordinated Notes shall
be restored respectively to their several positions and rights hereunder, and
all rights, remedies and powers of the Corporation and the holders of the
Subordinated Notes shall continue as though no such proceeding had been taken.


No holder of any Subordinated Note shall have any right by virtue of or by
availing of any provision of the Subordinated Notes to institute any suit,
action or proceeding in equity or at law or for the appointment of a receiver or
trustee, or for any other remedy hereunder, unless such holder previously shall
have given to the Corporation written notice of an Event of Default and the
continuance thereof with respect to the Subordinated Notes specifying such Event
of Default, as hereinbefore provided, and unless also the holders of not less
than 50% in aggregate principal amount of the Subordinated Notes then
outstanding join in such action, suit or proceeding, it being understood and
intended, and being expressly covenanted by the taker and holder of every
Subordinated Note with every other taker and holder, that no one or more holders
of Subordinated Notes shall have any right in any manner whatsoever by virtue of
or by availing of any provision of the Subordinated Notes to affect, disturb or
prejudice the rights of any other holder of Subordinated Notes, or to obtain or
seek to obtain priority over or preference to any other such holder, or to
enforce any right under the Subordinated Notes, except in the manner herein
provided and for the equal, ratable and common benefit of all holders of
Subordinated Notes.


All powers and remedies given by this Section 4 to the holders of the
Subordinated Notes shall, to the extent permitted by law, be deemed cumulative
and not exclusive of any other powers and remedies available to the holders of
the Subordinated Notes, by judicial proceedings or otherwise, to enforce the
performance or observance of the covenants and agreements contained in the
Subordinated Notes or otherwise established with respect to the Subordinated
Notes, and no delay or omission of any holder of any of the Subordinated Notes
to exercise any right or power accruing upon any Event of Default occurring and
continuing as aforesaid shall impair any such right or power, or shall be
construed to be a waiver of, or acquiescence in, any such Event of Default; and,
subject to the provisions of this paragraph, every power and remedy given by
this Section 4 or by law to the holders of the Subordinated Notes may be
exercised from time to time, and as often as shall be deemed expedient, by such
holders of the Subordinates Notes.


The Required Holders shall have the right to direct the time, method, and place
of conducting any proceeding for any remedy available, or exercising any trust
or power conferred on the holders of the Subordinated Notes.  Prior to any
declaration accelerating the maturity of the Subordinated Notes, the Required
Holders may, on behalf of the holders of all of the Subordinated Notes, waive
any past default or Event of Default and its consequences except an Event of
Default (a) in payment of principal of or interest on any of the Subordinated
Notes (unless such Event of Default has been cured and the Corporation has paid
(or deposited with Paying Agent) a sum sufficient to pay all matured
installments of interest and principal due other
 
 
 
6

--------------------------------------------------------------------------------

 
than by acceleration or (b) in respect of covenants or provisions hereof which
cannot be modified or amended without the consent of the holder of each
Subordinated Note affected.  Upon any such waiver, the Event of Default covered
thereby shall be deemed to be cured for all purposes, and the Corporation and
the holders of the Subordinated Notes shall be restored to their former
positions and rights hereunder, respectively; but no such waiver shall extend to
any subsequent or other Event of Default or impair any right consequent
thereon.  Any consent or waiver by the Holder shall be conclusive and binding
upon such Holder and upon all future holders and owners of this Subordinated
Note and of any Subordinated Note issued in exchange herefor or in place hereof
(whether by registration of transfer or otherwise), irrespective of whether or
not any notation of such consent or waiver is made upon this Subordinated
Note.  Whenever any default or Event of Default hereunder shall have been waived
as permitted by this paragraph, such default or Event of Default shall for all
purposes of the Subordinated Notes be deemed to have been cured and not
continuing.


5.           Merger, Consolidation, Sale of Assets and Other
Transactions.    Nothing contained in this Subordinated Note shall prevent any
consolidation or merger of the Corporation with or into any other Person
(whether or not affiliated with the Corporation, as the case may be), or
successive consolidations or mergers in which the Corporation or its successor
or successors, as the case may be, shall be a party or parties, or shall prevent
any sale, conveyance, transfer or lease of all or substantially all the property
of the Corporation, or its successor or successors as the case may be, to any
other Person (whether or not affiliated with the Corporation, or its successor
or successors, as the case may be) authorized to acquire and operate the same;
provided, that (a) the Corporation is the surviving Person, or the Person formed
by or surviving any such consolidation or merger (if other than the
Corporation), or to which such sale, conveyance, transfer or lease of property
is made, is a Person organized and existing under the laws of the United States
or any State thereof or the District of Columbia, and (b) upon any such
consolidation, merger, sale, conveyance, transfer or lease, the due and punctual
payment of the principal of and interest on the Subordinated Notes according to
their tenor and the due and punctual performance and observance of all the
covenants and conditions of this Subordinated Note to be kept or performed by
the Corporation shall be expressly assumed by the Person formed by such
consolidation, or into which the Corporation shall have been merged, or by the
Person which shall have acquired such property, as the case may be, and (c)
immediately after giving effect to such consolidation, merger, sale, conveyance,
transfer or lease, no Event of Default shall exist.


In the case of any such consolidation, merger, conveyance or transfer and upon
the assumption by the successor Person of the obligation of due and punctual
payment of the principal of and interest on all of the Subordinated Notes and
the due and punctual performance and observance of all of the covenants and
conditions of the Subordinated Notes to be performed or observed by the
Corporation, such successor Person shall succeed to and be substituted for the
Corporation, with the same effect as if it had been named herein as the party of
the first part, and the Corporation thereupon shall be relieved of any further
liability or obligation hereunder or upon the Subordinated Notes.  Such
successor Person thereupon may cause to be signed, and may issue either in its
own name or in the name of the Corporation, any or all of the Subordinated
Notes.    All the Subordinated Notes theretofore or thereafter issued shall in
all
 
 
7

--------------------------------------------------------------------------------

 
respects have the same legal rank and benefit as this Subordinated Note, as
though all of such Subordinated Notes had been issued at the date of the
execution hereof.


6.           Agreement to Subordinate; Subordination.  The Corporation covenants
and agrees, and by acceptance hereof,  Holder likewise covenants and agrees,
that the Subordinated Notes shall be issued subject to the provisions of this
Section 6; and each holder of a Subordinated Note, whether upon original issue
or upon transfer or assignment thereof, accepts and agrees to be bound by such
provisions.


The payment by the Corporation of the principal of and interest on the
Subordinated Notes or any other amounts which may be due on the Subordinated
Notes pursuant to the terms hereof or otherwise shall, to the extent and in the
manner hereinafter set forth, be subordinated and junior in right of payment to
all Senior Indebtedness, whether outstanding at the date of this Subordinated
Note or thereafter incurred.  No provision of this Section 6 shall prevent the
occurrence of any Event of Default hereunder.


In the event and during the continuation of any event of default by the
Corporation in the payment of principal, interest or any other payment due on
any Senior Indebtedness, or in the event that the maturity of any Senior
Indebtedness has been accelerated because of an event of default with respect to
the Senior Indebtedness, or if any judicial proceeding shall be pending with
respect to any such event of default with respect to the Senior Indebtedness,
then, in any such case, no payment shall be made by the Corporation with respect
to the principal (including redemption payments) of or interest on the
Subordinated Notes or any other amounts which may be due on the Subordinated
Notes pursuant to the terms hereof or otherwise.


In the event of the acceleration of the maturity of the Subordinated Notes, no
payment shall be made by the Corporation with respect to the principal
(including redemption payments pursuant to Section 2 of this Subordinated Note)
or interest on the Subordinated Notes or any other amounts which may be due on
the Subordinated Notes pursuant to the terms hereof or otherwise until the
holders of all Senior Indebtedness outstanding at the time of such acceleration
shall receive payment in full of all amounts due on such Senior Indebtedness
(including any amounts due upon acceleration).


In the event that, notwithstanding the foregoing, any payment shall be received
by the Holder when such payment is prohibited by the preceding paragraphs of
this Section 6, such payment shall be held in trust for the benefit of, and
shall be paid over or delivered to, the holders of Senior Indebtedness or their
respective representatives, or to the trustee or trustees under any indenture
pursuant to which any of such Senior Indebtedness may have been issued, as their
respective interests may appear, but only to the extent that the holders of the
Senior Indebtedness (or their representative or representatives or a trustee or
trustees) notify the Holder and the Corporation in writing within 90 days of
such payment of the amounts then due and owing on such Senior Indebtedness, and
only the amounts specified in such notice shall be paid to the holders of such
Senior Indebtedness.


 
8

--------------------------------------------------------------------------------

 
Upon any payment by the Corporation or distribution of assets of the Corporation
of any kind or character, whether in cash, property or securities, to creditors
upon the Corporation’s liquidation, dissolution, winding up, reorganization,
assignment for the benefit of its creditors, marshaling of its assets or any
bankruptcy, insolvency, debt restructuring or similar proceeding in connection
with any insolvency or bankruptcy proceeding involving the Corporation, all
Senior Indebtedness of the Corporation shall first be paid in full, or payment
thereof provided for in money in accordance with its terms, before any payment
is made by the Corporation on account of the principal of or interest on the
Subordinated Notes or any other amounts which may be due on the Subordinated
Notes pursuant to the terms hereof or otherwise; and, upon any such event, any
payment by the Corporation, or distribution of assets of the Corporation of any
kind or character, whether in cash, property or securities, which the holders of
the Subordinated Notes would be entitled to receive from the Corporation, except
for the provisions of this Section 6, shall be paid by the Corporation or by any
receiver, trustee in bankruptcy, liquidating trustee, agent or other Person
making such payment or distribution, or by the holders of the Subordinated Notes
if received by them, directly to the holders of Senior Indebtedness of the
Corporation (on a pro rata basis, as calculated by the Corporation) or their
representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing such Senior Indebtedness
may have been issued, as their respective interests may appear, to the extent
necessary to pay all such Senior Indebtedness in full, in money or money’s
worth, after giving effect to any concurrent payment or distribution to or for
the holders of such Senior Indebtedness, before any payment or distribution is
made to the holders of the Subordinated Notes.


In the event that, notwithstanding the foregoing, any payment or distribution of
assets of the Corporation of any kind or character prohibited by the foregoing,
whether in cash, property or securities, shall be received by the holders of the
Subordinated Notes before all Senior Indebtedness is paid in full, or provision
is made for such payment in money in accordance with its terms, such payment or
distribution shall be held in trust for the benefit of, and shall be paid over
or delivered to, the holders of such Senior Indebtedness or their representative
or representatives, or to the trustee or trustees under any indenture pursuant
to which any instruments evidencing such Senior Indebtedness may have been
issued, as their respective interests may appear, as calculated by the
Corporation, for application to the payment of all Senior Indebtedness remaining
unpaid to the extent necessary to pay all such Senior Indebtedness in full in
money in accordance with its terms, after giving effect to any concurrent
payment or distribution to, or for the benefit of the holders of, such Senior
Indebtedness.  For purposes of this Section 6, the words “cash, property or
securities” shall not be deemed to include shares of stock of the Corporation as
reorganized or readjusted, or securities of the Corporation or any other
corporation provided for by a plan of reorganization or readjustment, the
payment of which is subordinated at least to the extent provided in this Section
6 with respect to the Subordinated Notes to the payment of Senior Indebtedness
that may at the time be outstanding, provided that (i) such Senior Indebtedness
is assumed by the new corporation, if any, resulting from any such
reorganization or readjustment, and (ii) the rights of the holders of such
Senior Indebtedness are not, without the consent of such holders, altered by
such reorganization or readjustment.  The consolidation of the Corporation with,
or the merger of the Corporation into, another Person or the liquidation or
dissolution of the Corporation following the sale, conveyance, transfer or lease
of its property as an entirety, or substantially as an
 
 
9

--------------------------------------------------------------------------------

 
entirety, to another Person upon the terms and conditions provided for in
Section 5 of this Subordinated Note shall not be deemed a dissolution, winding
up, liquidation or reorganization for the purposes of this Section 6 if such
other Person shall, as a part of such consolidation, merger, sale, conveyance,
transfer or lease, comply with the conditions stated in Section 5 of this
Subordinated Note.


Subject to the payment in full of all Senior Indebtedness, the rights of the
holders of the Subordinated Notes shall be subrogated to the rights of the
holders of such Senior Indebtedness to receive payments or distributions of
cash, property or securities of the Corporation, as the case may be, applicable
to such Subordinated Notes until the principal of and interest on the Senior
Indebtedness shall be paid in full; and, for the purposes of such subrogation,
no payments or distributions to the holders of such Senior Indebtedness of any
cash, property or securities to which the holders of the Subordinated Notes
would be entitled, except for the provisions of this Section 6, and no payment
pursuant to the provisions of this Section 6 to or for the benefit of the
holders of such Senior Indebtedness by holders of the Subordinated Notes shall,
as between the Corporation, its creditors other than holders of Senior
Indebtedness of the Corporation, and the holders of the Subordinated Notes, be
deemed to be a payment by the Corporation to or on account of such Senior
Indebtedness.  It is understood that the provisions of this Section 6 are, and
are intended solely for the purposes of, defining the relative rights of the
holders of the Subordinated Notes on the one hand, and the holders of such
Senior Indebtedness on the other hand.


Nothing contained in this Section 6 or elsewhere in this Subordinated Note is
intended to or shall impair, as between the Corporation, its creditors other
than the holders of Senior Indebtedness of the Corporation, and the holders of
the Subordinated Notes, the obligation of the Corporation, which is absolute and
unconditional, to pay to the holders of the Subordinated Notes the principal of
and interest on the Subordinated Notes as and when the same shall become due and
payable in accordance with their terms, or is intended to or shall affect the
relative rights of the holders of the Subordinated Notes and creditors of the
Corporation, as the case may be, other than the holders of Senior Indebtedness
of the Corporation, as the case may be, nor shall anything herein or therein
prevent the holder of any Subordinated Note from exercising all remedies
otherwise permitted by applicable law upon an Event of Default, subject to the
rights, if any, under this Section 6 of the holders of such Senior Indebtedness
in respect of cash, property or securities of the Corporation, as the case may
be, received upon the exercise of any such remedy.


Holder, by Holder’s acceptance of this Subordinated Note, authorizes and directs
the Corporation on Holder’s behalf to take such action as may be necessary or
appropriate to effectuate the subordination provided in this Section 6 and
appoints the Corporation as Holder’s attorney in fact for any and all such
purposes.


Upon any payment or distribution of assets of the Corporation referred to in
this Section 6, the holders of the Subordinated Notes shall be entitled to
conclusively rely upon any order or decree entered by any court of competent
jurisdiction in which such insolvency, bankruptcy, receivership, liquidation,
reorganization, dissolution, winding-up or similar case or proceeding is
pending, or a certificate of the trustee in bankruptcy, liquidating trustee,
custodian,
 
 
 
10

--------------------------------------------------------------------------------

 
receiver, assignee for the benefit of creditors, agent or other person making
such payment or distribution, delivered to the holders of the Subordinated
Notes, for the purpose of ascertaining the persons entitled to participate in
such payment or distribution, the holders of Senior Indebtedness and other
indebtedness of the Corporation, as the case may be, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Section 6.


No right of any present or future holder of any Senior Indebtedness of the
Corporation to enforce subordination as herein provided shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of the
Corporation, as the case may be, or by any act or failure to act, in good faith,
by any such holder of any Senior Indebtedness, or by any noncompliance by the
Corporation, with the terms, provisions and covenants of the Subordinated Notes,
regardless of any knowledge thereof that any such holder of Senior Indebtedness
may have or otherwise be charged with.


Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Corporation may, at any time and from time
to time, without the consent of or notice to the holders of the Subordinated
Notes, without incurring responsibility to the holders of the Subordinated Notes
and without impairing or releasing the subordination provided in this Section 6
or the obligations hereunder of the holders of the Subordinated Notes to the
holders of such Senior Indebtedness, do any one or more of the
following: (i) change the manner, place or terms of payment or extend the time
of payment of, or renew or alter, such Senior Indebtedness, or otherwise amend
or supplement in any manner such Senior Indebtedness or any instrument
evidencing the same or any agreement under which such Senior Indebtedness is
outstanding; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing such Senior Indebtedness; (iii) release
any Person liable in any manner for the collection of such Senior Indebtedness;
and (iv) exercise or refrain from exercising any rights against the Corporation,
as the case may be, and any other Person.


7.            Denominations, Transfer and Exchange.    The Subordinated Notes
are issuable without coupons in minimum denominations of $100,000 and any
integral multiple of $50,000.  This Subordinated Note has not been registered
under the Securities Act of 1933, as amended (the “Securities Act”) or any state
securities laws and may not be offered, sold, pledged, assigned or otherwise
transferred unless (i) a registration statement with respect hereto is effective
under the Securities Act and any applicable state securities laws or (ii) Holder
receives approval of the transfer from the Corporation.  In all cases,
Corporation approval of transfer shall not be granted unless the Holder provides
to the Corporation, upon surrender of this Subordinated Note, and along with a
written instrument or instruments of transfer in form satisfactory to the
Corporation duly executed by holder hereof or his attorney duly authorized in
writing, an opinion of counsel, which counsel and opinion are satisfactory to
Corporation, that none of the offer, sale, pledge, assignment or other transfer
of this Subordinated Note will result in any violation of the applicable
securities laws.  Upon any such transfer, one or more new Subordinated Notes of
authorized denominations and for the same aggregate principal amount and series
will be issued to the designated transferee or transferees.  In the event of any
permitted transfer of this Subordinated Note, the transferring party will be
responsible for paying Corporation’s cost of transfer of this Subordinated Note,
including any transfer agent costs and
 
 
 
11

--------------------------------------------------------------------------------

 
Corporation’s legal fees associated with considering and/or effecting the
proposed transfer of this Subordinated Note.  In case of transfer of this
Subordinated Note by operation of law, the transferee agrees to notify the
Corporation of such transfer and of its address, and to submit appropriate
evidence regarding such transfer so that this Subordinated Note may be
registered in the name of the transferee.  Communications sent to any registered
owner shall be effective as against all Holders or transferees of this
Subordinated Note not registered at the time of sending the communication.


8.            Persons Deemed Owners.    Prior to due presentment for
registration or transfer of this Subordinated Note, the Corporation, any
authenticating agent, any paying agent, any transfer agent and the registrar may
deem and treat Holder as the absolute owner hereof (whether or not this
Subordinated Note shall be overdue and notwithstanding any notice of ownership
or writing hereon made by anyone other than the security registrar for the
Subordinated Notes) for the purpose of receiving payment of or on account of the
principal hereof and interest due hereon and for all other purposes, and neither
the Corporation nor any authenticating agent nor any paying agent nor any
transfer agent nor any registrar shall be affected by any notice to the
contrary.


9.            No Recourse Against Others.    No recourse shall be had for the
payment of the principal of or interest on this Subordinated Note, or for any
claim based hereon, or otherwise in respect hereof, against any incorporator,
stockholder, officer or director, past, present or future, as such, of the
Corporation or of any predecessor or successor Person, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise, all such liability being, by the acceptance hereof and as
part of the consideration for the issuance hereof, expressly waived and
released.


10.            Governing Law.  THE SUBORDINATED NOTES SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.


11.           Paying Agent and Registrar.  The Corporation shall act as the
paying agent and registrar for the Subordinated Notes.


            12.           Certain Federal Income Tax Matters.  The Subordinated
Notes were issued as part of an “investment unit” (within the meaning of Section
1273(c)(2) of the Internal Revenue Code of 1986, as amended (the “Code”))
together with warrants (the “Warrants”) to purchase shares of common stock (the
“Common Stock”) of the Corporation.  Each such investment unit consists of a
Subordinated Note having a stated principal amount of $50,000 and Warrants to
purchase 7,500 shares of Common Stock.  Pursuant to Treasury Regulations
§ 1.1273-2(h), the Corporation has determined that the aggregate “issue price”
of each such investment unit is $50,000, which amount shall be allocated to the
Subordinated Notes and the Warrants in proportion to their relative fair market
values as of the issue date.  The Corporation shall notify Holder as to the
Corporation’s allocation within 60 days after the issue date.
 
 
 
 
12

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Corporation has caused this instrument to be duly
executed and sealed this ___ day of [_____], 2009.
 
 

 
NORTH AMERICAN GALVANIZING & COATINGS, INC.
 
 
 
By:  _________________________________________
Name:
Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 